IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                  March 23, 2011 Session

               JOHN HAYNES v. RUTHERFORD COUNTY ET AL.

             Appeal from the Circuit Court for Rutherford Circuit County
                       No. 59592     Robert E. Corlew, Judge


                  No. M2010-01577-COA-R3-CV - Filed June 27, 2011


The issue in this matter is whether Tenn. Code Ann. § 16-1-116 (“the Transfer Statute”) tolls
the running of the statue of limitations when a claim under the Government Tort Liability Act
is filed in a court that lacks subject matter jurisdiction, and the court transfers the case to a
court with jurisdiction. Acting pro se, the plaintiff filed a GTLA claim in the general sessions
court of Rutherford County; the civil warrant was filed prior to the running of the one-year
statute of limitations for a GTLA claim. Because subject matter jurisdiction over GTLA
claims is limited to the circuit court, the sessions court transferred the case. The circuit court
held that, because the sessions court lacked jurisdiction, the transfer itself was invalid;
therefore, the action was not effectively filed until it was transferred to the circuit court.
However, the date of transfer was beyond the applicable one-year statute of limitations for
GTLA claims; thus, the circuit court dismissed the case as time barred. We have determined
this case is not time barred because, under the Transfer Statute, the statute of limitations was
tolled when the civil warrant was timely filed in sessions court and, because it was timely
filed, the sessions court was authorized to transfer the case to the circuit court. Therefore, we
reverse and remand with instructions to reinstate the case and for further proceedings
consistent with this opinion.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                             Reversed and Remanded

F RANK G. C LEMENT, J R., J., delivered the opinion of the Court, in which P ATRICIA J.
C OTTRELL, P.J., M.S., and A NDY D. B ENNETT, J., joined.

Mitchell J. Ferguson, Murfreesboro, Tennessee, for the appellant, John Haynes.

Thomas S. Santel, Jr., and Jeremy M. Cothern, Murfreesboro, Tennessee, for the appellee,
Rutherford County and Matthew J. Goney.
                                                 OPINION

       Acting pro se, John Haynes (“Plaintiff”) filed a civil warrant against Rutherford
County and Matthew J. Goney (“Defendants”) in the General Sessions Court of Rutherford
County on August 7, 2009, seeking damages for personal injuries in an amount under
$25,000; no further details were included in the warrant.1 Although the warrant did not
specify so, it is undisputed that Plaintiff’s claim fell under the Government Tort Liability Act,
Tenn. Code Ann. § 29-20-101 et. seq. (“GTLA”).

        After being served, Defendants filed a Notice of Limited Appearance and Motion to
Dismiss based on several grounds, including that subject matter jurisdiction for GTLA claims
is limited to the circuit court by Tenn. Code Ann. § 29-20-305(a). The sessions court agreed
it did not have jurisdiction; however, instead of dismissing the case, the sessions court
transferred the case to the circuit court. The case was filed with the circuit court on
September 3, 2009.

        Once in circuit court, Defendants again moved to dismiss Plaintiff’s claim. They
asserted that the claim was not properly before the circuit court because the general sessions
court lacked jurisdiction and therefore had no authority to transfer the claim. The circuit court
agreed the sessions court had no authority to transfer the claim; however, it denied
Defendants’ motion to dismiss, reasoning that “by whatever mechanism the action became
filed in the Circuit Court,” it had jurisdiction to consider the case. The circuit court also held
that the filing in general sessions court was a nullity, and therefore, Plaintiff’s claim was not
effectively filed until after it was transferred to the circuit court on September 3, 2009.

       The order also stated that the denial of Defendants’ motion to dismiss was “without
prejudice to the filing of other pleadings, including but not limited to a Motion pursuant to
Rule 56 in the event the facts demonstrate that the incidents alleged are barred by the
applicable statute of limitations.” 2

      Because the civil warrant did not set forth the date of the accident, Defendants served
a request for admission on Plaintiff pursuant to Tenn. R. Civ. P. 36.01, asking him to
“[a]dmit that the date you have alleged to have received personal injury from Defendants is


        1
         The civil warrant and the record do not reveal the basis of the claim. but it appears to arise from a
vehicular accident involving Plaintiff and Matthew Goney, a Rutherford County employee who was
operating a vehicle owned by Rutherford County at the time of the accident.
        2
          At the time the order was filed, the record did not reveal when the accident at issue occurred. It was
later established that the accident occurred on August 10, 2008.

                                                      -2-
August 10, 2008.” Plaintiff failed to respond to the request for admission and the requested
fact was thus deemed admitted. Having determined Plaintiff’s claim arose on August 10,
2008, and was not filed in Circuit Court until September 3, 2009, Defendants moved for
summary judgment. They asserted that plaintiff’s claim was time barred under the statute of
limitations for GTLA claims, Tenn. Code Ann. § 29-20-305(b), which provides that GTLA
actions “must be commenced within twelve (12) months after the cause of action arises.”

        At the hearing on the motion, Plaintiff urged the circuit court to find that the filing of
the civil warrant on August 7, 2009 in the general sessions court tolled the statute of
limitations under principles of equity, because he was acting pro se and was not aware of the
jurisdictional limitations on GTLA claims. A finding of equitable tolling was further
justified, he argued, because Defendants had notice of his claim when it was filed in sessions
court. Defendants asserted that the sessions court did not have jurisdiction to transfer the case
and that the case was barred by the statute of limitations prior to it being filed in the circuit
court. Neither party made reference to the Transfer Statute, Tenn. Code Ann. § 16-1-116, at
the hearing.

       The circuit court granted Defendants’ motion for summary judgment at the conclusion
of the hearing, and Plaintiff filed a timely appeal.

                                           ANALYSIS

        It is undisputed that subject matter jurisdiction for GTLA claims is limited to the
circuit courts of this state by Tenn. Code Ann. § 29-20-305(b).3 Therefore, the General
Sessions Court of Rutherford County did not have jurisdiction over this case, and a court
lacking subject matter jurisdiction over a case “has no authority to transfer it, unless that
authority is specifically conferred by statute, rule, or constitutional provision.” Norton v.
Everhart, 895 S.W.2d 317, 319 (Tenn. 1995) (emphasis added); see also Coleman v.
Coleman, 229 S.W.2d 341, 344 (1950).

          Plaintiff insists that Tenn. Code Ann. § 16-1-116, the Transfer Statute, satisfies the
exception mentioned in Norton, 895 S.W.2d at 319. Generally stated, the Transfer Statute
provides that when a civil action is filed in a court that lacks jurisdiction, “the court shall, if
it is in the interest of justice, transfer such action” to a court with jurisdiction, and, upon such
transfer, the case “shall proceed as if it had been originally filed in the court to which it was
transferred.” Tenn. Code Ann. § 16-1-116.



       3
        Except in counties with a population of more than 600,000. Tenn. Code Ann. § 29-20-305(b).
Rutherford County has a population of less than 600,000.

                                                -3-
        Defendants challenge Plaintiff’s reliance on the Transfer Statute on two fronts. First,
they contend we should not consider the Transfer Statute because the statute was not
specifically cited in the sessions court or the circuit court. In general, “questions not raised
in the trial court will not be entertained on appeal.” Lawrence v. Stanford, 655 S.W.2d 927,
929 (Tenn. 1983). Nevertheless, the questions before this court – whether the sessions court
had authority to transfer Plaintiff’s case to the circuit court and whether Plaintiff’s claim was
time barred – were the central issues before the circuit court. Admittedly, the Transfer Statute
was not discussed in the circuit court but the questions, the issues of subject matter
jurisdiction and whether the claim was time barred were raised. Moreover, “[i]t is incumbent
upon the courts to apply the controlling law, whether or not cited or relied upon by either
party.” Nance by Nance v. Westside Hosp., 750 S.W.2d 740, 744 (Tenn. 1988). We must
“grant the relief on the law and facts to which the party is entitled or the proceeding
otherwise requires and may grant any relief” that is “not in contravention of the province of
the trier of fact.” Tenn. R. App. P. 36(a) & adv. cmt. (“This subdivision makes clear that the
appellate courts are empowered to grant whatever relief an appellate proceeding requires. In
addition, this subdivision states that the appellate court should grant the relief to which a
party is entitled.”). Accordingly, we will consider the applicability of the Transfer Statute.

        Second, Defendants argue that the Transfer Statute is of no help to Plaintiff because
it does not apply to GTLA claims. Their argument is based on the principle of sovereign
immunity and the well-settled rule that “a state, or political subdivision thereof, is not subject
to a statute unless specifically mentioned therein or unless application thereto is necessarily
implied.” Keeble v. City of Alcoa, 319 S.W.2d 249, 250 (Tenn. 1958). As a result of this rule,
Defendants assert, the Transfer Statute does not apply to GTLA claims against the state or
its political subunits because the Transfer Statute does not “specifically mention[]” its
application to such claims, and its application is not “necessarily implied.” See id. We
respectfully disagree.

        The Transfer Statute does not create a new substantive right or a new cause of action
that could be asserted against the State or its political subdivisions; the Transfer Statute
merely authorizes the transfer of such a claim to a court empowered to hear the merits of the
claim. Furthermore, the General Assembly enacted the Transfer Statute in 2000,4 following
an invitation by the Tennessee Supreme Court to “enact a broad transfer statute” that would
allow “courts without subject matter jurisdiction to transfer the case to any proper court.”
Norton, 895 S.W.2d at 320 (“Because a clear liberalizing trend in our transfer statutes can
be discerned, and because a broad provision authorizing a court without subject matter
jurisdiction over a case to transfer the case to any proper court would promote judicial
economy and the policy of disposing of cases on the merits, we invite the legislature to enact

       4
           The GTLA was enacted in 1973. See Sallee v. Barrett, 171 S.W.3d 822, 826 (Tenn. 2005).

                                                   -4-
a broad transfer statute.”); see also Hawkins v. Tennessee Dep’t of Corr., 127 S.W.3d 749,
766 (Tenn. Ct. App. 2002). The General Assembly’s intent to accept the Supreme Court’s
invitation and pass a transfer statute with broad application is evident in the opening phrase:
“Notwithstanding any other provision of law or rule of court to the contrary. . . .” Tenn. Code
Ann. § 16-1-116.

        Our reasoning also conforms to our decision in Young v. Davis, No. E2008-01974-
COA-R3-CV, 2009 WL 3518162 (Tenn. Ct. App. Oct. 30, 2009). In that matter, the plaintiff
filed a GTLA claim in the Bradley County Chancery Court. Young, 2009 WL 3518162, at
*2. The issue in Young was whether the chancery court, which lacked jurisdiction over the
plaintiff’s GTLA claim, could dispose of the case by granting Defendants’ motion for
summary judgment, or whether the case had to first be transferred to the circuit court, which
did have jurisdiction, before the defendants’ motion for summary judgment could be
entertained. Id. at *3-4. This court held that, because the chancery court lacked jurisdiction,
it could not dismiss the case on a motion for summary judgment, but was required, by the
Transfer Statute, to transfer the claim to circuit court, which did have jurisdiction. Id.
Although the issue in Young is different from the issue at bar, in that we are now being asked
to determine whether transfer of a GTLA claim is permissible under the Transfer Statute, we
find Young instructive for its holding that transfer of a GTLA claim is required by the
Transfer Statute, implying transfer is permissible. See id.; see generally Hawkins, 127
S.W.3d 749 (Tenn. Ct. App. 2002) (ordering transfer of a prisoner’s petition for writ of
certiorari to a court with jurisdiction pursuant to the Transfer Statute).

       For the reasons stated above, we have determined that the Transfer Statute, Tenn.
Code Ann. § 16-1-116, is applicable to GTLA claims. Therefore, we will determine whether
the Transfer Statute saves Plaintiff’s GTLA claim in this case.

       The applicable provisions of the Transfer Statute provide:

       Notwithstanding any other provision of law or rule of court to the contrary,
       when an original civil action . . . is filed in . . . a general sessions court and
       such court determines that it lacks jurisdiction, the court shall, if it is in the
       interest of justice, transfer such action . . . to any other such court in which the
       action . . . could have been brought at the time it was originally filed. Upon
       such a transfer, the action . . . shall proceed as if it had been originally filed in
       the court to which it is transferred on the date upon which it was actually filed
       in the court from which it was transferred.

Tenn. Code Ann. § 16-1-116.



                                                -5-
        The Transfer Statute expressly authorizes a court lacking jurisdiction over a claim to
transfer the claim to a court with jurisdiction, provided two conditions are met: 1) If, “at the
time it was originally filed,” the claim “could have been brought” in the court with
jurisdiction, and 2) The transfer “is in the interest of justice.” Id.

        GTLA claims are subject to a one-year statute of limitations. Tenn. Code Ann. § 29-
20-305(b). Plaintiff’s GTLA claim was filed in the general sessions court on August 7, 2009,
for alleged injuries resulting from an accident that occurred on August 10, 2008. Therefore,
at the time Plaintiff filed in general sessions court, his claim “could have been brought” in
the circuit court. Furthermore, we have concluded that it was “in the interest of justice” to
transfer this case. See Young, 2009 WL 3518162, at *4 (stating that “in the interest of justice”
must be interpreted liberally). Thus, the general sessions court complied with the statute by
transferring what was a timely filed case to the Circuit Court of Rutherford County. Further,
as the Transfer Statute expressly provides, because the case was properly transferred to a
court with jurisdiction, the filing of this action in the sessions court on August 7, 2009, tolled
the running of the statute of limitations before the expiration of the limitations period, and
the date of transfer relates back to the date Plaintiff’s claim was originally filed. Tenn. Code
Ann. § 16-1-116 (stating that upon transfer, the action shall proceed “as if it had been
originally filed in the court to which it is transferred on the date upon which it was actually
filed in the court from which it was transferred.”). Therefore, Plaintiff’s claim is not time
barred and should proceed in the circuit court. Id.

                                       I N C ONCLUSION

       The judgment of the trial court is reversed and this case is remanded with instructions
to reinstate Plaintiff’s cause of action and for further proceedings consistent with this
opinion. Costs of appeal are assessed against the defendants, Rutherford County and
Matthew J. Goney.


                                                         ______________________________
                                                         FRANK G. CLEMENT, JR., JUDGE




                                               -6-